Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duplicate Claims
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is rendered indefinite because it is unclear the polymeric material that has an ambient rigidity of at least 220 gf, and a percentage weight gain of less than about 1% is referred to a preamble polymeric material or an insulative cellular non-aromatic polymeric material.  Substitution of a composite material for a polymeric material for the preamble would be deemed necessary to avoid an issue of indefiniteness.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0052385 to Leser et al. (hereinafter “Leser”).
Leser discloses a multi-layer sheet for forming an insulated container comprising an insulative cellular non-aromatic polymeric material layer laminated to a polymeric skin layer, and an ink layer printed on the polymeric skin layer to provide high-quality graphics (paragraph 58).  The polymeric skin layer reads on the claimed polymeric-lamination layer whereas the ink layer reads on the claimed film layer.  The insulative cellular non-aromatic polymeric material layer comprises a primary polymer of a high strength polypropylene (HS-PP) and a secondary polymer of a high density polyethylene (HDPE) (paragraphs 27 and 32).  
As to claim 2, the insulative cellular non-aromatic polymeric material is extruded as strip, forming two distinct layers within the extruded strip (paragraph 141).  This is a clear indication that the polymeric skin layer and the insulative cellular non-aromatic polymeric material layer are integrally formed and comprised of a single composition material (paragraph 141).  The insulative cellular non-aromatic polymeric material layer comprises a primary polymer of a high strength polypropylene (HS-PP) and a secondary polymer of a high density polyethylene (HDPE) (paragraphs 27 and 32).  Therefore, the polymeric skin layer comprises HS-PP and HDPE as well. 
As to claims 3 and 6, the insulative cellular non-aromatic polymeric material layer further include a low density polyethylene (LDPE) (paragraph 32).  
As to claim 4, the multi-layer sheet has an ambient unlidded rigidity of 630 gf and lidded rigidity of 860 gf (table 2).  
As to claim 5, Leser does not explicitly disclose the multi-layer sheet having a percentage weight gain of less than 1% at about 73oF in the presence of about 80% humidity for 30 mins.  
However, it appears that the multi-layer sheet of Leser meets all structural limitations and chemistry required by the claims. 
The multi-layer sheet for forming an insulated container comprising an insulative cellular non-aromatic polymeric material layer laminated to a polymeric skin layer, and an ink layer printed on the polymeric skin layer to provide high-quality graphics (paragraph 58).  The polymeric skin layer reads on the claimed polymeric-lamination layer whereas the ink layer reads on the claimed film layer.  The insulative cellular non-aromatic polymeric material layer comprises a primary polymer of a HS-PP and a secondary polymer of a HDPE (paragraphs 27 and 32).  
The polymeric skin layer and the insulative cellular non-aromatic polymeric material layer are made of the same resin composition (paragraph 141).  Therefore, the polymeric skin layer comprises HS-PP and HDPE as well. 
The insulative cellular non-aromatic polymeric material layer further include a LDPE (paragraph 32).  
The multi-layer sheet has an ambient unlidded rigidity of 630 gf and lidded rigidity of 860 gf (table 2).  
Therefore, the examiner takes the position that the percentage weight gain of less than 1% at about 73oF in the presence of about 80% humidity for 30 mins would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
As to claim 8, the insulative cellular non-aromatic polymeric material is extruded as strip, forming two distinct layers within the extruded strip (paragraph 141).  This is a clear indication that the polymeric skin layer and the insulative cellular non-aromatic polymeric material layer are integrally formed and comprised of a single composition material (paragraph 141).  The insulative cellular non-aromatic polymeric material layer comprises a colorant and compound regrind (paragraph 40).  Therefore, the polymeric skin layer comprises a colorant and compound regrind as well. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Leser as applied to claim 1 above, and further in view of HDPE data sheet from Dow Chemical Company, 2011.
Leser does not explicitly disclose the HDPE resin having a 2% secant flexural modulus of at least 200,000 psi as measured by ASTM 790B, molded and tested in accordance with ASTM D4976. 
The Dow data sheet shows that the DMDA-8007 HDPE resin is designed to offer excellent modulus and low warpage, acceptable stiffness and good moldability.   The HDPE resin is suitable for the manufacture of various end products including crates, cases, trays, or tote bins. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the HDPE disclosed in Leser having a 2% secant flexural modulus of at least 200,000 psi shown in the Down data sheet motivated by the desire to provide a multi-layer sheet having excellent modulus, low warpage, acceptable stiffness and good moldability.  


Claims 1-12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20190047265 to Euler et al. (hereinafter “Euler”).
Euler discloses a multi-layer sheet constructed in the following order: a film layer, a polymeric-lamination layer and an insulative cellular non-aromatic polymeric material (abstract, and figure 2A).  
The insulative cellular non-aromatic polymeric material comprises a HDPE, a LDPE or a combination thereof (paragraph 47).  
As to claim 2, the polymeric-lamination layer comprises polyethylene or polypropylene (paragraph 91). 
As to claims 3 and 6, the insulative cellular non-aromatic polymeric material comprises a HDPE, a LDPE or a combination thereof (paragraph 47).  
As to claim 4, the multi-layer sheet has a room temperature rigidity of at least 600 gf (paragraph 130).  
As to claims 5 and 19, Euler does not explicitly disclose the multi-layer sheet having a percentage weight gain of less than 1% at about 73oF in the presence of about 80% humidity for 30 mins.  
However, it appears that the multi-layer sheet of Euler meets all structural limitations and chemistry required by the claims. 
The multi-layer sheet is constructed in the following order: a film layer, a polymeric-lamination layer and an insulative cellular non-aromatic polymeric material (abstract, and figure 2A).  
The insulative cellular non-aromatic polymeric material comprises a HDPE, a LDPE or a combination thereof (paragraph 47).  The polymeric-lamination layer comprises polyethylene or polypropylene (paragraph 91).  The insulative cellular non-aromatic polymeric material comprises a HDPE, a LDPE or a combination thereof (paragraph 47).  The multi-layer sheet has a room temperature rigidity of at least 600 gf (paragraph 130).  The film layer comprises polyethylene (paragraph 97).  The polymeric-lamination layer comprises about 85% by weight of regrind comprising ink or no inks (paragraphs 53 and 96).  The regrind is substantially free of an epoxy (paragraph 53).  The regrind is substantially free of an adhesive (paragraph 53).  
Therefore, the examiner takes the position that the percentage weight gain of less than 1% at about 73oF in the presence of about 80% humidity for 30 mins would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Euler as applied to claim 1 above, and further in view of US 207/0174865 to Dhaliwal et al. (hereinafter “Dhaliwal”).
Euler does not explicitly disclose the polymeric-lamination layer comprising a crystallinity modifier.  
Dhaliwal, however teaches an additive comprising calcium aluminum hydroxy carbonate being treated with an organic dibasic acid wherein the additive can be used as dual functional additive as acid scavenger and crystallinity modifier for a polyolefin (abstract).  The crystallinity modifier is present in an amount up to 5 % by weight based on the weight of the polyolefin (paragraph 43). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a crystallinity modifier disclosed in Dhaliwal in the polymeric-lamination layer disclosed in Euler motivated by the desire to obtain improved modulus, better barrier properties and reduced shrinkage and warping by controlling the crystallization process in the polyolefin from the melt state.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Euler as applied to claim 1 above, and further in view of HDPE data sheet from Dow Chemical Company, 2011.
Euler does not explicitly disclose the HDPE resin having a 2% secant flexural modulus of at least 200,000 psi as measured by ASTM 790B, molded and tested in accordance with ASTM D4976. 
The Dow data sheet shows that the DMDA-8007 HDPE resin is designed to offer excellent modulus and low warpage, acceptable stiffness and good moldability.   The HDPE resin is suitable for the manufacture of various end products including crates, cases, trays, or tote bins. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the HDPE disclosed in Euler having a 2% secant flexural modulus of at least 200,000 psi shown in the Down data sheet motivated by the desire to provide a multi-layer sheet having excellent modulus, low warpage, acceptable stiffness and good moldability.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hai Vo/
Primary Examiner
Art Unit 1788